Title: Thomas Jefferson to James Breckinridge, 6 October 1818
From: Jefferson, Thomas
To: Breckinridge, James


          
            Dear Sir
            Monticello Oct. 6. 18.
          
          You have had a right to suppose me very unmindful of my promise to furnish you with drawings for your Courthouse. yet the fact is not so. a few days after I parted with you, the use of the waters of the warm spring began to affect me sensibly & unfavorably, and at length produced serious imposthume & eruption, with fever, colliquative sweats, & extreme debility. these sufferings aggravated by the torment of the journey home, over the rocks and mountains I had to pass, had reduced me to the lowest stage of exhaustion by the time I had got back. I have been on the recovery some time and still am so: but not yet able to sit erect for writing. by working at your drawings a little every day, I have been able to compleat, & now to forward them by mail. with the explanations accompanying them, I hope your workman will sufficiently understand them. I send also some seed of the Succory which I think I promised you.
          I cannot omit this occasion of acknoleging to you my sensibility for your kind attentions on our journey, and during our stay together at the springs. long kept by other vocations from an every-day intercourse with the world, I feel the need of a Mentor, when I enter it, & especially in an unknown society: and I found the benefit of it in your kind cares. I only lament that the knolege of your worth and goodness comes to me when so little of life remains to cultivate and to merit it’s cordial reciprocation. if my health should become again as firm as it was before the unlucky experiment of the springs, I shall not despair in my annual rambles to the Natural bridge, of being able at some time to extend them to Fincastle, towards which the pleasure of visiting you would be the chief inducement. nor will I despair that some of your journeyings, on private or public account, may lead you thro’ our quarter, and give me the gratification of seeing you at Monticello. with deep impressions & permanent impressions of cordial esteem, accept the assurance of my affectionate attachment and high respect.
          
            Th: Jefferson
          
        